DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 8/16/2021 has been considered as to the merits.

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art of record, neither singly or in obvious combination, discloses a highchair comprising: a table, a booster stool and a feeding chair wherein a bottom of the booster stool is detachable connected to a top of the table; a bottom of the feeding chair is detachable connected to a top of the booster stool and four sockets are provided on a top surface of the table wherein an elastic cover is adapted to each of the four sockets and covers a top of each of socket wherein a bottom surface of each socket is provided with a first spring receiving groove and a bottom surface of the elastic cover is provided with a second spring receiving groove and a first spring is provided between the first spring receiving groove and the second spring receiving groove wherein the four sockets separately extend into upper parts of four legs of the table and the booster stool as four legs wherein bottoms of the four legs are inserted into the four sockets.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lo (11,202,518) (see table, booster and chair wherein sockets on the table for receiving legs of the booster are covered at a top side by a cover); Zhong et al. (CN 111938368A) (see table, booster and chair stack); Haut (US 2016/0174727).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636